Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 30, 2015

                                       No. 04-15-00125-CR

                                 EX PARTE Hector RAMIREZ,

                   From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR2894-W1
                      The Honorable Kevin M. O'Connell, Judge Presiding


                                          ORDER
        This is an appeal in a habeas proceeding. The court reporters responsible for preparing
the reporter’s record in this appeal have both filed notifications stating that there is no reporter’s
record in this proceeding. As the clerk’s record has been filed and there is no reporter’s record,
we ORDER appellant to file his appellant’s brief on or before June 1, 2015.



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court